DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on December 4, 2020 has been fully considered. The amendment to instant claim 22-24 and addition of new claims 30-33 are acknowledged. Specifically, claim 22 has been amended to include the limitation of the the polyol being at least one selected from the group consisting of a polyetherol and a polyester polyol. This limitation was not previously presented and was taken from instant specification (p. 7, lines 39-p. 8, line 24 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 22-24, 31-33  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Speranza et al (US 5,091,572), evidenced by Garapon et al (US 5,234,476) and Plishka (US 5,629,277).

4. As to instant claim 22, Speranza et al discloses a polymer mixture comprising:
A) 20%wt (as to instant claim 24) of a polyoxypropylene polyol /glycol having an average molecular weight of about 2,000 (PPG-2000) (col. 8, lines 31-35, as to instant claim 23, 32-33) and
B) 80%wt (as to instant claim 24) of an amine terminated polyamide comprising:
  a product of a reaction of a dicarboxylic acid with a polyoxypropylene diamine (as to instant claim 31) having an average molecular weight of 1,500-6,000 and with polyoxypropylene diamine having an average molecular weight of about 200 to about 700 (Abstract; col. 9, lines 34-40, Table 1),
or
  a polymer mixture comprising :  
A’) 80%wt (as to instant claim 24) of a polyoxypropylene polyol /glycol having an average molecular weight of about 2,000 (col. 8, lines 31-35, as to instant claims 23, 32-33) and

  a product of a reaction of a dicarboxylic acid with a polyoxypropylene diamine (as to instant claim 31) having an average molecular weight of 1,500-6,000 and with polyoxypropylene diamine (as to instant claim 31) having an average molecular weight of about 200 to about 700 (Abstract; col. 9, lines 34-40; Table 1),
wherein the polyoxypropylene diamines are reacted with the dicarboxylic acid in a molar ratio of 1.05-1.5 moles of the polyoxypropylene diamine per 1 mole of the acid (col. 4, lines 25-30);
the dicarboxylic acid and the polyoxypropylene diamines are reacted within the proportions and in the amounts to provide an average molecular weight of the polyamide of about 3,000 to 10,000 (col. 4, lines 40-43), and 
wherein the produced mixtures are showing great compatibility between the components (col. 8, lines 5-10; col. 10, lines 24-28) and are used for preparation of epoxide resins (col. 10, lines 32-35), specifically by reaction of said mixtures with epoxy resin Epon 828 (col. 10, lines 35-41).

5.   Speranza et al recites the use of commercial products Jeffamine D-2000 citing as having an average molecular weight of 2,000 (col. 9, lines 30-31); Jeffamine D-400 as having an average molecular weight of 400 (col. 9, lines 52-60; Table 1) and PPG-2000 as having an average molecular weight of 2,000 (col. 31-32, 45-46).
Though Speranza et al does not explicitly recite “an average molecular weight” as the “number average molecular weight”,
Garapon et al, Jeffamine D-2000 has a number average molecular weight of 2000 and Jeffamine D-400 has a number average molecular weight of 400 (col. 5, lines 12-20 of Garapon et al);
ii) Plishka recites PPG-2000 as a commercial product having a number average molecular weight of 2,000 (col. 2, lines 42-48).
Therefore, the term “an average molecular weight” used by Speranza et al appears to mean “number average molecular weight” as well.

6. Though Speranza et al does not explicitly recite the mixture of the polyoxypropylene glycol and the polyamide as being a dispersion, since the mixture of Speranza et al comprises the same components as that claimed in instant invention, each of the components, i.e. the polyoxypropylene glycol and the polyamide having the same structures,  average molecular weight and used in the same relative amounts as claimed and disclosed in instant invention, therefore, the mixture of Speranza et al will inherently be, at least partially, or alternatively, would be reasonably expected to be at least partially, in the form of a “dispersion” as claimed in instant invention as well, especially since inventive Example 1 characterizes the claimed dispersion as a “clear solution” (Example 1; p. 14, lines 30-39 of instant specification) . The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Speranza et al, since the compositions of Speranza et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7.  Further, in the alternative, all ranges in the composition of Speranza et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

8. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific relative Speranza et al, so to prepare the final dispersion/mixture having a desired level of stability and compatibility as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 22-24, 30-33  are rejected under 35 U.S.C. 103 as being unpatentable over Speranza et al (US 5,091,572), evidenced by Garapon et al (US 5,234,476) and Plishka (US 5,629,277), in further view of Mehta (US 4,082,708).

10. The discussion with respect to Speranza et al (US 5,091,572), set forth in paragraphs 3-8 above is incorporated here by reference.

11. Though Speranza et al teaches the amine terminated polyamide comprising:
  a product of a reaction of a dicarboxylic acid with a polyoxypropylene diamine, Speranza et al does not recite said polyamide being produced from a mixture of a polyoxypropylene diamine with other diamines at a weight ratio of 20:80 to 80:20.
Mehta discloses polyamides used for a reaction with epoxy resins, specifically Epon 828 (col. 3, lines 7-15, 44-50; col. 11, lines 13-33), wherein the polyamides are produced by a reaction of a dicarboxylic acid with a combination of diamines comprising:  
    1) 45-65% of bis(3-aminopropyl) piperazine;
    2) 15-35% of polyoxypropylene diamine;
    3) 15-35% alkylene diamine (claim 1, Abstract),
wherein the presence of the bis(3-aminopropyl) piperazine contributes to improvement in reactivity of the resulting polyamide as well as in the bond strength properties of the epoxy resin system (col. 9, lines 64-68; col. 10, lines 1-12), and the use of the combination of different diamines for making the polyamide provides final composition having flexibility, low brittleness, high shear strength and high heat resistance (col. 5, lines 46-57).

13. The specific Example 1 shows the use of 50 pbw of Jeffamine D-400; 155 pbw of 1,4-bisaminopropyl piperazine and 44 pbw of ethylene diamine (col. 11, lines 13-35), i.e. the Jeffamine D-400 is used in amount of 20%wt and 1,4-bisaminopropyl piperazine and ethylene diamine are used in total amount of 80%wt, based on the total weight of the diamines.

14. Since both Speranza et al and Mehta  are related to polyamides produced by a reaction of polyoxypropylene diamine such as Jeffamine with a dicarboxylic acid, used for reaction with epoxy resins such as Epon 828, and thereby belong to the same field Mehta explicitly teaches the advantageous of using the combination of different diamines for preparation of the polyamide, such as a combination of polyoxypropylene diamine with 1,4-bisaminopropyl piperazine and ethylene diamine to produce the final compositions having a balance of flexibility with low brittleness, high shear strength and high heat resistance (col. 5, lines 46-57 of Mehta), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Mehta and Speranza et al, and include, or obvious to try to include the 1,4-bisaminopropyl piperazine and ethylene diamine along with the polyoxypropylene diamine as the diamines in the process for making the polyamide of Speranza et al, as taught by Mehta, so to ensure the mixture of the such produced polyamide and polyol of Speranza et al upon reacting with epoxy resin Epon 828 would provide the composition having a balance of flexibility with low brittleness, high shear strength and high heat resistance, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
15.  Applicant's arguments filed on December 4, 2020 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering applicant’s arguments moot. The new grounds of rejections necessitated by applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764